NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ISAIAH COOPER, DOC #R25004,                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2909
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Isaiah Cooper, pro se.




PER CURIAM.


             Affirmed.



CASANUEVA, SLEET, and LUCAS, JJ., Concur.